Banke, Judge.
The defendant appeals his conviction for armed robbery. His sole enumeration of error is directed to the trial court’s refusal to grant his request to charge the jury that a person is not guilty of a crime if he acts "under such coercion that [he] reasonably believes that performing the act is the only way to prevent a third persons [sic] imminent death or bodily harm.” (Emphasis supplied.) Held:
The defense of coercion, as set forth in Code Ann. § *15126-906, exists only when "the person reasonably believes that performing the act is the only way to prevent his imminent death or great bodily harm.” (Emphasis supplied.) Assuming arguendo that Georgia law would also authorize a person to commit an otherwise criminal act for the protection of a third person, we find no evidence in the transcript which provides reasonable support for such a defense in this case.
Argued October 15, 1979 —
Decided October 31, 1979.
Stan Durden, for appellant.
Harry Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.